


114 HJ 99 IH: Making continuing appropriations for fiscal year 2017, and for other purposes.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA
114th CONGRESS
2d Session
H. J. RES. 99
IN THE HOUSE OF REPRESENTATIVES

September 28, 2016
Mr. King of Iowa (for himself, Mr. Gohmert, Mr. Yoho, Mr. LaMalfa, Mr. Jody B. Hice of Georgia, Mr. Harris, Mr. Brooks of Alabama, Mr. Huelskamp, Mr. Babin, Mr. Gosar, and Mr. Pittenger) submitted the following joint resolution; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

JOINT RESOLUTION
Making continuing appropriations for fiscal year 2017, and for other purposes.

 
That  the following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2017, and for other purposes, namely: 
101. 
(a)Such amounts as may be necessary, at a rate for operations as provided in the applicable appropriations Acts for fiscal year 2016 and under the authority and conditions provided in such Acts, for continuing projects or activities (including the costs of direct loans and loan guarantees) that are not otherwise specifically provided for in this title, that were conducted in fiscal year 2016, and for which appropriations, funds, or other authority were made available in the following appropriations Acts: (1)The Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2016 (division A of Public Law 114–113). 
(2)The Commerce, Justice, Science, and Related Agencies Appropriations Act, 2016 (division B of Public Law 114–113). (3)The Department of Defense Appropriations Act, 2016 (division C of Public Law 114–113). 
(4)The Energy and Water Development and Related Agencies Appropriations Act, 2016 (division D of Public Law 114–113). (5)The Financial Services and General Government Appropriations Act, 2016 (division E of Public Law 114–113). 
(6)The Department of Homeland Security Appropriations Act, 2016 (division F of Public Law 114–113). (7)The Department of the Interior, Environment, and Related Agencies Appropriations Act, 2016 (division G of Public Law 114–113). 
(8)The Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2016 (division H of Public Law 114–113). (9)The Legislative Branch Appropriations Act, 2016 (division I of Public Law 114–113). 
(10)The Military Construction and Veterans Affairs, and Related Agencies Appropriations Act, 2016 (division J of Public Law 114–113). (11)The Department of State, Foreign Operations, and Related Programs Appropriations Act, 2016 (division K of Public Law 114–113), except title IX. 
(12)The Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2016 (division L of Public Law 114–113).  (b) (1)The rate for operations provided by subsection (a) in the revised security category (as defined in section 250(c)(4)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985) is hereby increased by the percentage necessary to achieve a rate for operations in such category of $536,000,000,000. 
(2)The rate for operations provided by subsection (a) in the revised nonsecurity category (as defined in section 250(c)(4)(E) of such Act) is hereby reduced by the percentage necessary to achieve a rate for operations in such category of $504,000,000,000.  102. (a)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used for: (1) the new production of items not funded for production in fiscal year 2016 or prior years; (2) the increase in production rates above those sustained with fiscal year 2016 funds; or (3) the initiation, resumption, or continuation of any project, activity, operation, or organization (defined as any project, subproject, activity, budget activity, program element, and subprogram within a program element, and for any investment items defined as a P–1 line item in a budget activity within an appropriation account and an R–1 line item that includes a program element and subprogram element within an appropriation account) for which appropriations, funds, or other authority were not available during fiscal year 2016. 
(b)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used to initiate multi-year procurements utilizing advance procurement funding for economic order quantity procurement unless specifically appropriated later. 103.Appropriations made by section 101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act. 
104.Except as otherwise provided in section 102, no appropriation or funds made available or authority granted pursuant to section 101 shall be used to initiate or resume any project or activity for which appropriations, funds, or other authority were not available during fiscal year 2016. 105.Appropriations made and authority granted pursuant to this title shall cover all obligations or expenditures incurred for any project or activity during the period for which funds or authority for such project or activity are available under this title. 
106.Unless otherwise provided for in this title or in the applicable appropriations Act for fiscal year 2017, appropriations and funds made available and authority granted pursuant to this title shall be available until whichever of the following first occurs: (1) the enactment into law of an appropriation for any project or activity provided for in this title; (2) the enactment into law of the applicable appropriations Act for fiscal year 2017 without any provision for such project or activity; or (3) February 28, 2017. 107.Expenditures made pursuant to this title shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law. 
108.Appropriations made and funds made available by or authority granted pursuant to this title may be used without regard to the time limitations for submission and approval of apportionments set forth in section 1513 of title 31, United States Code, but nothing in this title may be construed to waive any other provision of law governing the apportionment of funds. 109.Notwithstanding any other provision of this title, except section 106, for those programs that would otherwise have high initial rates of operation or complete distribution of appropriations at the beginning of fiscal year 2017 because of distributions of funding to States, foreign countries, grantees, or others, such high initial rates of operation or complete distribution shall not be made, and no grants shall be awarded for such programs funded by this title that would impinge on final funding prerogatives. 
110.This title shall be implemented so that only the most limited funding action of that permitted in the title shall be taken in order to provide for continuation of projects and activities. 111.None of the funds made available by this joint resolution under the heading Department of Justice—Office of Justice Programs—State and Local Law Enforcement Assistance may be used in contravention of section 642(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373(a)). 
112. 
(a)None of the funds made available by this joint resolution or any other Act, including any deposits into the Immigration Examinations Fee Account established under section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)), to the Secretary of Homeland Security, or to any other official of a Federal agency, may be used to implement, administer, enforce, or carry out (including through the issuance of any regulations) any of the policy changes set forth in the following memoranda (or any substantially similar policy changes issued or taken on or after December 16, 2015, whether set forth in memorandum, Executive order, regulation, directive, or by other action): (1)The memorandum from the Director of U.S. Immigration and Customs Enforcement entitled Civil Immigration Enforcement: Priorities for the Apprehension, Detention, and Removal of Aliens dated March 2, 2011. 
(2)The memorandum from the Director of U.S. Immigration and Customs Enforcement entitled Exercising Prosecutorial Discretion Consistent with the Civil Immigration Enforcement Priorities of the Agency for the Apprehension, Detention, and Removal of Aliens dated June 17, 2011. (3)The memorandum from the Principal Legal Advisor of U.S. Immigration and Customs Enforcement entitled Case-by-Case Review of Incoming and Certain Pending Cases dated June 17, 2011. 
(4)The memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children dated June 15, 2012. (5)The memorandum from the Director of U.S. Immigration and Customs Enforcement entitled Civil Immigration Enforcement: Guidance on the Use of Detainers in the Federal, State, Local, and Tribal Criminal Justice Systems dated December 21, 2012. 
(6)The memorandum from the Secretary of Homeland Security entitled Southern Border and Approaches Campaign dated November 20, 2014. (7)The memorandum from the Secretary of Homeland Security entitled Policies for the Apprehension, Detention and Removal of Undocumented Immigrants dated November 20, 2014. 
(8)The memorandum from the Secretary of Homeland Security entitled Secure Communities dated November 20, 2014. (9)The memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children and with Respect to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent Residents dated November 20, 2014. 
(10)The memorandum from the Secretary of Homeland Security entitled Expansion of the Provisional Waiver Program dated November 20, 2014. (11)The memorandum from the Secretary of Homeland Security entitled Policies Supporting U.S. High-Skilled Businesses and Workers dated November 20, 2014. 
(12)The memorandum from the Secretary of Homeland Security entitled Families of U.S. Armed Forces Members and Enlistees dated November 20, 2014. (13)The memorandum from the Secretary of Homeland Security entitled Directive to Provide Consistency Regarding Advance Parole dated November 20, 2014. 
(14)The memorandum from the Secretary of Homeland Security entitled Policies to Promote and Increase Access to U.S. Citizenship dated November 20, 2014. (15)The memorandum from the President entitled Modernizing and Streamlining the U.S. Immigrant Visa System for the 21st Century dated November 21, 2014. 
(16)The memorandum from the President entitled Creating Welcoming Communities and Fully Integrating Immigrants and Refugees dated November 21, 2014. (b)The memoranda referred to in subsection (a) (or any substantially similar policy changes issued or taken on or after December 16, 2015, whether set forth in memorandum, Executive order, regulation, directive, or by other action) have no statutory or constitutional basis and therefore have no legal effect.  
(c)No funds or fees made available to the Secretary of Homeland Security, or to any other official of a Federal agency, by this joint resolution or any other Act, including any deposits into the Immigration Examinations Fee Account established under section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)), may be used to grant any Federal benefit to any alien pursuant to any of the policy changes set forth in the memoranda referred to in subsection (a) (or any substantially similar policy changes issued or taken on or after December 16, 2015, whether set forth in memorandum, Executive order, regulation, directive, or by other action). (d)The budgetary effects of this section shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010. 
(e)Notwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of this section shall not be estimated— (1)for purposes of section 251 of the such Act; and 
(2)for purposes of paragraph (4)(C) of section 3 of the Statutory Pay-As-You-Go Act of 2010 as being included in an appropriation Act. 113.None of the funds made available by this joint resolution may be used to carry out the provisions of the Patient Protection and Affordable Care Act (Public Law 111–148) or title I or subtitle B of title II of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152), or any amendment made by the Patient Protection and Affordable Care Act or by such title I or subtitle B of title II of the Health Care and Education Reconciliation Act of 2010. 
114.None of the funds made available by this joint resolution may be— (1)used to provide a Federal public benefit (as such term is defined in section 401(c) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1611(c))) to an alien admitted as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157); or 
(2)made available to the Office of Refugee Resettlement or to the United Nations High Commissioner for Refugees. 115.None of the funds made available by this joint resolution may be used to implement, administer, or enforce the letter entitled Dear Colleague Letter on Transgender Students, dated May 13, 2016, issued jointly by the Department of Justice and the Department of Education, relating to title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.). 
116.None of the funds made available by this joint resolution may be used to implement, administer, or enforce the rule submitted by the Department of Labor relating to defining and delimiting the exemptions regarding the rates of pay for executive, administrative, professional, outside sales, and computer employees (81 Fed. Reg. 32552 (May 23, 2016)). 117.None of the funds made available by this joint resolution may be used to develop, adopt, implement, administer, or enforce any change to the regulations and guidance in effect on October 1, 2012, pertaining to the definition of waters under the jurisdiction of the Federal Water Pollution Control Act (33 U.S.C. 1251, et seq.), including the provisions of the rules dated November 13, 1986, and August 25, 1993, relating to said jurisdiction, and the guidance documents dated January 15, 2003, and December 2, 2008, relating to said jurisdiction. 
118.None of the funds made available by this joint resolution may be used to implement, administer, or enforce the rule submitted by the Department of Labor relating to Definition of the Term Fiduciary; Conflict of Interest Rule—Retirement Investment Advice (published at 81 Fed. Reg. 20946 (April 8, 2016)). 119.None of the funds made available by this joint resolution may be used to implement, administer, or enforce the rule submitted by the Environmental Protection Agency relating to Carbon Pollution Emission Guidelines for Existing Stationary Sources: Electric Utility Generating Units (published at 80 Fed. Reg. 64662 (October 23, 2015)). 
120.None of the funds made available by this joint resolution may be made available to Planned Parenthood Federation of America, or to any of its affiliates, subsidiaries, successors, or clinics. 121.None of the funds made available by this joint resolution may be used to fund the implementation of the Joint Comprehensive Plan of Action regarding Iran and submitted to the Congress on July 19, 2015, or any side deals to the nuclear agreement (including all related materials and annexes) between the International Atomic Energy Agency (IAEA) and Iran.  
122.None of the funds made available by this joint resolution may be used to enforce, or implement in any fashion, any rule or regulation that enforces any aspect of any agreement, including the agreements entitled Framework on Convention on Climate Change and Draft Decision/CP.21, reached by the COP21 conference, held in Paris, France in December of 2015. 123.None of the funds made available by this joint resolution may be used to enforce the decision of the Supreme Court of the United States in Obergefell v. Hodges, 135 S.Ct. 2584; (2015).  
124.During fiscal year 2017, no Federal department or agency may implement, administer, or enforce, and no Federal funds may be used to implement, administer, or enforce, any provision of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203) or any provision contained in an amendment made by such Act. 125.Subsection (a) of section 539 of division B of Public Law 114–113 shall apply to funds made available by such Public Law and by this joint resolution notwithstanding subsection (b) of that section.  

